Citation Nr: 0019622	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 28, 1990 to May 
25, 1991.  The veteran was on active duty training from 
February 26, 1980 to June 21, 1980 and from January 4, 1993 
to January 28, 1994 with additional unverified service in the 
reserves. 

The veteran filed a claim in May 1994 for service connection 
for disabilities to include bursitis of the right hip and a 
back injury.  This appeal arises from the December 1994 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that denied the veteran's claims for service 
connection for bursitis of the right hip and back injury.  A 
Notice of Disagreement was filed in June 1995 and a Statement 
of the Case was issued in June 1995.  A substantive appeal 
was filed in June 1995 with a request for a hearing at the RO 
before a local hearing officer.  In May 1996, the above-
mentioned RO hearing was held.

This case was remanded in October 1997 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The claim for service connection for a right hip disorder 
is plausible.

2.  The veteran has presented no competent evidence to show 
that she currently suffers from a low back disability; the 
claim is not plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right hip disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war or after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

It should additionally be noted that while it is argued that 
the VA has a duty to assist claimants whose claims are not 
well grounded, this proposition has been rejected by the 
United States Court of Appeals for Veterans Claims.  On July 
14, 1999, the Court affirmed a September 6, 1996 Board 
decision which denied claims for service connection for 
several disabilities as not well grounded.  Morton v. West, 
12 Vet. App. 477 (1999).  In that case, the Court addressed 
and rejected the appellant's argument on appeal that, by 
virtue of various regulations, VA ADJUDICATION PROCEDURE MANUAL 
M21-1 provisions, and Compensation & Pension Service (C&P) 
policy concerning the development of claims, VA had taken 
upon itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C.A. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

I.  Right hip disorder

The veteran is claiming that she currently has a right hip 
disorder that was incurred in service.  The veteran's service 
medical records show that in April 1991, she was treated for 
right hip pain that had a two month insidious onset.  The 
examination showed full range of motion and was considered 
normal.  No trochanteric bursitis was present.  The 
impression was minor intermittent hip pain of uncertain 
etiology.  On a quadrennial examination in April 1992, the 
veteran reported a history of intermittent right hip 
bursitis.  On examination, the lower extremities were 
clinically evaluated as normal.  

In June 1994, the veteran was seen by Dr. David Seignious for 
complaints of right hip pain on certain movements and upon 
being in one position for awhile.  The examination revealed a 
full range of motion of the hip without pain.  The impression 
was arthritis versus bursitis.

On a VA joints examination in July 1994, the veteran 
complained of right hip pain off and on since 1990-1991.  The 
diagnoses included right hip pain, muscular in origin, 
without bony deformities.  At a VA general medical 
examination that same month, the examiner noted that the 
veteran had a history of bursitis of the right hip.  The 
diagnosis was bursitis. 

Private treatment records from Walter Bonner, M.D., from 
September 1995 and December 1995 indicate that the veteran 
was treated for rectus femoris tendonitis of the right hip.  
The veteran reported the onset to be four years previously.  

Therefore, as the veteran was seen for right hip pain in 
service, has reported discomfort since that time and has had 
treatment for a right hip disorder variously diagnosed after 
service, she has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.

II.  Low back disability

A.  Factual Background

On a service enlistment examination in August 1979, no 
history of recurrent back pain was reported.  On examination, 
the veteran's spine was clinically evaluated as normal.

On a REFRAD examination in June 1980, no history of recurrent 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.

On an USAR School examination in February 1982, no history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.

In November 1982, the veteran was seen with complaints to 
include abdominal pain for three hours with burning on 
urination and urinary frequency and urgency.  She had a mild 
back ache.  She was three months pregnant.  The assessment 
included mild abdominal pain, etiology uncertain.  

In February 1984, the veteran was seen with a 24 hour history 
of scratchy throat, slight rhinorrhea, questionable chill, 
some achiness, and slight backache.  She denied fever and 
genitourinary symptoms.  The assessment included upper 
respiratory infection.

On a quadrennial examination in January 1986, no history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.

In August 1989, the veteran was seen with complaints of 
feeling weak, lower back pain, and numb hands.  

On a quadrennial examination in April 1990, no history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.

In October 1990, the veteran was seen with complaints of 
lower back pain and burning during urination.  On 
examination, in pertinent part, there was bilateral 
tenderness over the lumbosacral musculature.  The assessment 
included right adnexal pain, probably secondary to ovulatory 
pain.

On a quadrennial examination in April 1992, no history of 
back pain was reported.  The veteran reported treatment in 
1988 for a back injury.  On examination, the veteran's spine 
was clinically evaluated as normal.

In February 1993, the veteran reported being involved in a 
motor vehicle accident the previous day.  She complained of 
lower back pain and headaches.  She had moderately severe 
lumbar and chest pain anteriorly.  There was full active 
range of motion of the lumbosacral spine.  The veteran 
complained of severe lumbar myalgia with straight leg raise 
bilaterally.  There was no focal vertebral tenderness.  There 
was paraspinal muscle spasm that was moderately severe.  The 
x-ray of the lumbosacral spine showed no evidence of 
decreased vertebral body space.  The impression included 
moderately severe myalgia and arthralgia of the upper back, 
chest, and neck with no apparent vertebral bony injury.  

In March 1993, the veteran was seen regarding a profile.  She 
had had a complaint of headaches and back pain after a motor 
vehicle accident and was treated by a chiropractor.  On 
examination, the spine was normal to palpation.  Straight leg 
raise was normal.  The assessment included mechanical low 
back pain.  

In August 1993, the veteran was seen after having passed out 
after her vital signs were taken.  She reported an acute 
onset of low back pain, severe headache, and feeling weak.  
She gave a history of urinary frequency and urgency for the 
past week or so.  On examination there was diffuse mild low 
back tenderness to percussion.  The impression included 
vasovagal episode vs. orthostasis, early viral syndrome, and 
possible early strep infection.  

In May 1994, the veteran filed a claim for service connection 
for disabilities to include a back injury that occurred in 
February 1993.

On a VA examination in July 1994, the veteran complained of 
low back pain.  She stated that she initially injured her 
back in February 1993 in a motor vehicle accident.  She had 
continued intermittent low back pain without radiation of 
symptoms.  She denied radicular symptoms, bowel, bladder, or 
sexual dysfunction, and any motor or sensory changes in the 
lower extremities related to the back.  The diagnoses 
included musculoskeletal low back pain.

By rating action of December 1994, service connection for 
back injury was denied.  The current appeal to the Board 
arises from this action.

Associated with the file were records from June 1993 from 
Deborah Engle Johnson, D.C., where it was indicated that the 
veteran was seen in February 1993 for injuries sustained in 
an automobile accident that same month.  She had complaints 
to include lumbar area pain along the center of the spine.  
The diagnoses included that the veteran had sustained acute 
strains and sprains of the cervical, thoracic, and lumbar 
spine accompanied by ligamentous instability, myofascitis, 
localized evidence of nerve root irritation, a cervicocranial 
syndrome, and that there were complications due to 
biomechanical impropriety involving internal spinal joint 
disrelationships in the cervical, thoracic, lumbar, and 
pelvic regions.  It was indicated that the veteran's response 
to treatment was satisfactory and a normal recovery was 
expected.  However, the veteran was moving and continued 
treatment was necessary to make a full recovery.  

At the RO hearing in May 1996, the veteran testified that she 
had a back brace but did not wear it.  She had a problem 
bending over due to the back problem.  The back problem began 
when she was in an automobile accident in service.  She 
continued to have pain.

In November 1997, the RO sent the veteran a letter requesting 
information regarding treatment for a back disability.

At a VA examination in June 1998, the veteran reported that 
an MRI was done regarding her back, however no report was in 
her records.  The veteran additionally reported that she was 
told that there was a disk bulge but again, this could not be 
found in the medical records.  She continued to have low back 
pain and had intermittent right leg pain following no 
radicular pattern.  She reported daily pain in the right hip.  
She additionally reported a burning sensation in her back for 
which she was taking medication.  She had 5/5 motor strength 
and normal sensation in all dermatomal patterns and no 
evidence of radiculopathy.  She was completely neuro-
vascularly intact in the bilateral lower extremities.  She 
had diffuse pain on palpation of the lower back.  The x-ray 
showed a transitional vertebra with likely a congenital 
anomaly but no evidence of degenerative change or other bony 
pathology.  The conclusion was that there was evidence of 
mechanical low back pain with no radiculopathy.  The veteran 
also had no radiographic evidence of degenerative changes and 
it was determined that the disability from the back was a 
mild disability.  


B.  Analysis

In this case, the veteran was requested to provide 
information regarding all treatment for a purported back 
disability in a letter from the RO dated in November 1997.  
There was no response to this letter.  Further, while it 
appears that the veteran reported an MRI was done regarding 
the back, there is no evidence of such in the file, as was 
additionally noted by the VA examiner at the June 1998 
examination.  The Board finds that all reasonable efforts 
have been expended by VA to afford the veteran any required 
assistance in ascertaining any back disability.  In this 
regard, the duty to assist is not always a one-way street.  
If a veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 93 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991).

The veteran is claiming that she currently has a low back 
disability and that was incurred during service.  The service 
medical records show the veteran was seen in November 1982 
with back pain associated with abdominal pain, in February 
1984 with back pain associated with upper respiratory 
infection, in August 1989 with back pain along with 
complaints of feeling weak, and in October 1990 with back 
pain associated with ovulatory pain.  In April 1992, there 
was reported treatment in 1988 for a back injury.  
Additionally, the veteran was seen in February 1993 and March 
1993 for complaints to include back pain associated with a 
motor vehicle accident.  The veteran additionally had 
chiropractic treatment for this from February 1993 to June 
1993.  In August 1993, the veteran was seen with mild low 
back tenderness.  Post service, the veteran had 
musculoskeletal low back pain on VA examination in July 1994 
and mechanical low back pain on VA examination in June 1998.

The evidence shows that the veteran has low back pain; 
however, no diagnoses of disabilities related to the back 
have been made.  While it is well established that pain often 
warrants separate and even additional consideration during 
the course of rating a disability, see, e.g., 38 C.F.R. §§ 
4.40, 4.45, and 4.56, the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

As there is no current medical evidence to establish the 
presence of a low back disability for which service 
connection can be granted, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The only evidence that 
would support the veteran's claim is found in her statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a low back 
disability, that claim must be denied.

Additionally, as a well grounded claim has not been 
presented, and there is no duty to assist, the provisions of 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand), have not been violated by any failure to comply 
with the instructions of the previous remand. 


ORDER

The claim of entitlement to service connection for a right 
hip disorder is well grounded.  To this extent only, the 
appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disability is denied.


REMAND

Because the claim of entitlement to service connection for a 
right hip disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

This case was remanded in October 1997, in part, for VA 
examination and a medical opinion as to what, if any, current 
right hip disorder the veteran has, and whether that disorder 
is at least as likely as not related to the veteran's 
service.  This was not accomplished.  The report of the June 
1998 VA examination is unclear regarding what, specifically, 
the veteran's right hip disorder is, if any, and there is no 
association of any disability with the veteran's service.  
The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Therefore, another examination for the above-mentioned 
opinion is required.

Moreover, the United States Court of Appeals for Veterans 
Claims has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO should obtain all available postservice treatment 
records of the veteran which pertain to a right hip disorder.  
The veteran has indicated she has had treatment from David 
Seignious, M.D., John M. Graham, Jr., M.D., and Walter 
Bonner, M.D., for a right hip disorder.  Records from these 
providers are of records.  Any additional treatment records 
from these providers should be obtained prior to VA 
examination.  

Accordingly, the case is being remanded for the following 
actions:

1.  The RO should contact the veteran for 
the name and address of her reserve unit.  
This facility should be contacted and 
requested to furnish any medical records 
in their possession concerning the 
veteran.  Also, the facility should be 
asked to determine whether the veteran's 
service in February 1980 to June 1980 and 
from January 1993 to January 1994 was 
active duty for training or active duty.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any right hip 
disorder since service.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, to include from David 
Seignious, M.D., John M. Graham, Jr., 
M.D., and Walter Bonner, M.D.

3.   Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedist regarding a right hip 
disorder.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done as required.  

The examiner should express a medical 
opinion for the record on the following 
question(s):

(1)  Does the veteran currently have 
a chronic right hip disorder?  If 
so, the diagnosis of the disorder 
should be specified.

Only if the answer to question 
number one (1) is yes:
(2)  Is it as least as likely as not 
that any current right hip disorder 
had its onset in service?   

In answering these questions, the 
examiner should respond using the phrase 
highlighted in the above question.  This 
is the standard of proof that the Board 
uses in adjudicating claims involving 
direct service connection.  The examiner 
should avoid using phrases like 
"possibly", "may have", "could 
have".

Upon receipt of the examination report, 
the RO should review the report to ensure 
that it is adequate for rating purposes.  
If not, the RO should return the 
examination report to the examining 
physician and request that any unanswered 
question be addressed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


